Citation Nr: 1117637	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-13 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to service connection for left hip disability.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant is a member of the Arizona National Guard.  He served on active duty for training from May to July 1996, and active duty from December 2003 to April 2005.  The record shows that he returned to active duty effective October 28, 2009.  His current status is unknown.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

On his VA Form 9, dated April 2008, the appellant requested a hearing before a member of the Board at the RO.  A hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.  In this case, the appellant was scheduled for a Board videoconference hearing to be held in September 2009.  The appellant requested rescheduling of this hearing date, stating that he had been recalled to active duty and was to be deployed overseas.  A postponement until November 2010 was sought.  In October 2009, the Board granted the motion to reschedule.  In a letter dated February 2011, VA notified the appellant that he was scheduled for a videoconference hearing before a member of the Board on March 30, 2011.  This notice was mailed to the appellant's last known address of record.  It was not returned as undeliverable by the postal service.  The appellant failed to report for this scheduled hearing without good cause.  VA has received no communication, written or otherwise, from the appellant.  Because the appellant has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant seeks service connection for bilateral hip problems.  He requested that VA consider that he has a hip problem related to his service-connected low back disability.

Inadequate VA Examination

A VA general medical examination was conducted in February 2006.  The claims folder was not available for review.  The appellant reported that hip pain began when he served in Iraq.  He denied flare-ups.  He reported no treatment for this problem.  Objectively, there was some limitation of motion in the hips, which the examiner attributed to the appellant having back pain.  The examiner stated that the hip itself was not painful.  X-ray study of the hips was normal.  The assessment was "Bilateral hip strain, onset during military service."

The Board finds that the February 2006 report of VA examination is inadequate.  First, the basis for the examiner's assessment of "hip strain" is unclear given that there essentially no abnormal findings with the exception of range of motion testing, which the examiner attributed to the appellant's back problem.  Second, the examiner provided no rationale for his opinion that hip strain had its onset in service.  The examiner noted that he had not reviewed the claims folder.  While he indicated a review of electronic VA medical records, he did not identify any pertinent findings in those reviewed records.  Third, the matter of whether any currently shown hip disorder is related to low back disability was not addressed.  The Board acknowledges that service-connection for the low back had not yet been established at the time of the February 2006 VA examination; however, service-connection for low back disability has since been established and there is an indication in the record that the appellant may have hip problems related to his low back.  An addendum to the examination report addressing whether there is a medical relationship between the low back and hips problems has not been obtained.

VA may not rely on VA examination reports that are inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, VA may not rely on medical opinions that have no supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Here, the report of examination is unclear with regard to the basis of the diagnosis, is bereft of any commentary or explanation of the findings found (or medical history) that supports the medical conclusion reached, and does not address the outstanding question concerning the back and hip relationship, if any.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Therefore, the Board finds that the February 2006 VA examination report is inadequate and must be returned.

VCAA Notification on Secondary Service Connection

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 38 C.F.R. § 3.310 was amended on September 7, 2006 (effective October 10, 2006).  The amendment is to be applied prospectively as it is more restrictive; it is not for application in the present claim as the appellant's claim (December 2005) predates the enactment of the amendment.

Here, the appellant has not been provided the text of the former version of 38 C.F.R. § 3.310 (a).  On remand, the appellant should be issued a VCAA notification letter that sets out the evidence and information needed to substantiate a claim for secondary service connection and includes a copy of 38 C.F.R. § 3.310, effective prior to the amendment of October 10, 2006.  38 C.F.R. § 19.9.  This VCAA letter should also generally advised him to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the appellant with VCAA notice that includes notice of the information or evidence needed to substantiate a claim for service connection on a secondary basis under the version of 38 C.F.R. § 3.310 in effect prior to the regulatory ammendment of October 10, 2006.

2.  The RO/AMC should verify the appellant's period of active duty and clarify whether his period of activation commencing in October 2009 has concluded.  The RO/AMC should obtain all service treatment records associated with the appellant's most recent period of active duty, to include entrance and separation physicals if available.

3.  All VA treatment records dated since January 2009 should be obtained.

4.  After the above development is complete, the February 2006 VA examination report should be returned to the examiner or, if unavailable, another physician.  The examiner should indicate whether there is any current disability of either the right or left hip.  If so, the examiner should address the following:
(a) Whether any currently shown right and/or left hip disability had its onset in service, or is otherwise attributable to an in-service incident or event.
(b) Whether any currently shown right and/or left hip disability is proximately due to or the result of service-connected lumbosacral strain.
(c) Whether there is any increase in severity (aggravation) of either the right or left hip disability that is proximately due to or the result of service-connected lumbosacral strain, and that is not due to the natural progress of the disease.
The examiner must provide a complete rationale for his opinion(s).  The claims folder must be available for review.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

